IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,      : No. 137 EAL 2022
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
ERIC TORRES,                       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 138 EAL 2022
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
ERIC TORRES,                       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 139 EAL 2022
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
ERIC TORRES,                       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 140 EAL 2022
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                             :
                                             :
ERIC TORRES,                                 :
                                             :
                   Petitioner                :

COMMONWEALTH OF PENNSYLVANIA,                : No. 141 EAL 2022
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
ERIC TORRES,                                 :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 25th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.




 [137 EAL 2022, 138 EAL 2022, 139 EAL 2022, 140 EAL 2022 and 141 EAL 2022] - 2